Citation Nr: 1424127	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-21 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a status-post left distal radial fracture with residual mild degenerative disease.

2.  Entitlement to an initial rating in excess of 10 percent for peptic ulcer disease with residual nausea, vomiting and abdominal pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1989 to January 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which, in pertinent part, granted the Veteran's claims for service connection for peptic ulcer disease and status-post left distal radial fracture and assigned an initial 10 percent rating for each disability.

In March 2014, the Veteran testified at a Board hearing (Travel Board) before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  At the hearing, the record was held open for an additional 60 days to allow the Veteran the opportunity to submit additional evidence.  The Board notes that no additional evidence has been received.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals a copy of the March 2014 hearing transcript as well as VA treatment records dated through May 2013; such records dated through May 2008 were considered in the June 2012 supplemental statement of the case (SSOC).  Moreover, as the Veteran's claim on appeal is being remanded, the AOJ will have an opportunity to review the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The issue of entitlement to service connection for obstructive sleep apnea was raised by the Veteran in a July 2012 claim but has not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to a higher initial rating for peptic ulcer disease with residual nausea, vomiting and abdominal pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At his March 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he withdrawing the issue of entitlement to a higher initial rating for a status-post left distal radial fracture with residual mild degenerative disease.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to an initial rating in excess of 10 percent for status-post left distal radial fracture with residual mild degenerative disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.             § 20.204.   

In the present case, the Veteran withdrew the appeal regarding the issue of entitlement to a higher initial rating for mild degenerative disease at his March 2014 hearing.  Hence, with respect to such issue, there remain no allegations of errors of fact or law for appellate consideration.   Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

Entitlement to an initial rating in excess of 10 percent for a status-post left distal radial fracture with residual mild degenerative disease is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a higher initial rating for peptic ulcer disease so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board notes that the Veteran was last afforded a VA examination in February 2012 in order to determine the current nature and severity of his service-connected peptic ulcer disease.  However, in his March 2014 hearing, the Veteran described increased symptoms or worsened symptoms with regard to such disability.  Specifically, he testified that he was experiencing shoulder pain and severe pyrosis.
As worsening symptomatology has been described since the last VA examination, the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected peptic ulcer disease.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Finally, the record reflects there may be outstanding treatment records.  The Veteran's VA treatment records indicate that he receives treatment from a private gastroenterologist.  In his March 2014 hearing, the Veteran testified that he would be submitting additional evidence from his treating physician detailing the symptomology associated with his service-connected peptic ulcer disease.  To date, no additional evidence has been submitted.  Therefore, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider that has treated him for his peptic ulcer disease and, thereafter, such identified records should be obtained for consideration in his appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claim on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records from a private gastroenterologist.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected peptic ulcer disease.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should describe the nature and severity of all manifestations of the Veteran's peptic ulcer disease.  The examiner should indicate whether the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, pain, vomiting, material weight loss, hematemesis or melena and/or anemia.  The examiner should also determine whether the symptoms resulted in the impairment of the Veteran's health, including whether they would be best characterized as productive of considerable or severe impairment of health.  The examiner should also discuss the impact such disability has on the Veteran's employability.

A rationale should be provided for any opinion offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


